

Exhibit 10.1
RESOLUTIONS
OF
THE HUMAN RESOURCES AND COMPENSATION COMMITTEE
OF THE
BOARD OF DIRECTORS OF
J. C. PENNEY COMPANY, INC.

RESOLVED, that pursuant to Article 8 of the J. C. Penney Corporation, Inc.
Mirror Savings Plans I and II (“Mirror Plans”), the Mirror Plans be, and they
hereby are, amended, to delete section 3.04 of the Mirror Plans in its entirety
and insert substantially the following in lieu thereof:


3.04 Mirror Company Matching Contribution


For the 2006 Plan Year, the Company will credit to the Mirror Company Matching
Contribution Account a matching contribution for each Active Participant in an
amount equal to (i) 50% (or such other percent as may be determined from time to
time by the Human Resources and Compensation Committee) of the Active
Participant’s deferral contribution to the Plan for the Company’s fiscal year
that does not exceed 6% of the Active Participant’s Compensation for the year
reduced by (ii) the maximum matching contribution the Active Participant could
have received under the Savings Plan. Each Active Participant’s matching
contribution will be calculated in the same manner as in the examples set forth
in Exhibit A to the Amended and Restated J. C. Penney Corporation, Inc. Mirror
Savings Plan.